Title: To James Madison from Thomas Jefferson, 10 September 1810
From: Jefferson, Thomas
To: Madison, James


Dear SirMonticello Sep. 10. 10
I returned yesterday from Bedford, and according to my letter written just before my departure, I take the liberty of informing you of it in the hope of seeing mrs. Madison & yourself here. And I do it with the less delay as I shall ere long be obliged to return to that place. By a letter of Aug. 15. from Genl. Dearborn he said in a P. S. that he has just recieved information that Bidwell had fled on account of fraud committed by him in his office of county treasurer. These are mortifying & distressing incidents. Present my friendly respects to mrs. Madison and be assured of my constant affection
Th: Jefferson
